Citation Nr: 0809855	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to death pension benefits.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, for the purposes of accrued benefits.  

3.  Entitlement to service connection for congestive heart 
failure, status post CABG X 4, for the purposes of accrued 
benefits.  

4.  Entitlement to service connection for cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1947.  The veteran died in February 2004, and the 
veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claims for dependency and 
indemnity compensation (DIC), death pension benefits, and 
accrued benefits.  

The issues of service connection for chronic obstructive 
pulmonary disease, for the purposes of accrued benefits; 
congestive heart failure, status post CABG X 4, for the 
purposes of accrued benefits; and service connection for 
cause of the veteran's death are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which she seeks death 
pension benefits.  




CONCLUSION OF LAW

The appellant's countable income exceeds the maximum amount 
set by law for receipt of death pension benefits.  38 
U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

The appellant contends that death pension benefits are 
warranted.

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  38 U.S.C.A. §§ 1521, 1541.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501.  

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances.  The maximum annual pension rate (MAPR) is 
adjusted from year to year.  Effective December 1, 2003, the 
MAPR for an otherwise eligible claimant, without dependent 
child, was $6,634.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.  Effective December 1, 2004, the MAPR for a 
surviving spouse with no children was $6,814, and effective 
December 1, 2005, the MAPR was $7,094.  Id.  

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there 
is a change in the maximum annual pension rate, or in the 
surviving spouse's family income, the monthly rate of pension 
payable shall be adjusted effective the date of change.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  Pension computations 
of income will include nonrecurring income for a full 12-
month annualization period following receipt of the income.  
Nonrecurring income means income received or anticipated on a 
one-time basis during the 12-month annualization period 
(e.g., an inheritance).  38 C.F.R. § 3.271(3)(b).

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

The record reveals that the veteran died in February 2004, 
and the appellant filed for DIC benefits in April 2004.  In 
her application, she reported receiving $527.00 per month 
from the Social Security Administration, $59.00 per month 
from Medicare, and $694.20 from the Texas County and District 
Retirement System (TCDRS).  

In May 2004, the RO determined that the appellant's claim for 
death pension benefits was denied because her income exceeded 
the maximum annual pension rate.  The RO explained that her 
annual earnings of $14,131.00 from social security and 
$8,330.40 from other sources exceeded the income limit set at 
$6,634.00 in 2004.  

Based upon the evidence of record, the appellant's income 
exceeds the statutory limits for entitlement to death pension 
benefits at the time she submitted her claim.  This 
conclusion is based on the appellant's reported income 
contained within her April 2004 DIC application.  The 
appellant's annual income, exceeds the maximum annual death 
pension rate of $6,634.00, effective December 1, 2003.

It is noted that medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  
See 38 C.F.R. § 3.272(g)(1)(iii).  However, the appellant has 
not reported any additional medical expenses that would 
reduce her income below the income limit of $6,634.  

The Board finds that the appellant's income exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse.  The Board recognizes the veteran's 
service, and is indeed sympathetic to the appellant's 
reported financial plight.  However, the Board is bound by 
the laws enacted by Congress, regulations of the Department, 
the instructions of the Secretary, and the precedent opinions 
of the chief legal officer of the Department.  In this case 
though, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.  
The appellant is entitled to resubmit a claim for death 
pension benefits should her accountable income change.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), it was held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension 
benefits, and the claim is denied.  


Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in their possession 
that pertains to the claim.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of death pension 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As previously stated, in this case, the law is dispositive, 
and eligibility for death pension benefits is precluded based 
upon the appellant's annual income which is excessive beyond 
the mandated law; therefore, eligibility for death pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to death pension benefits is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for chronic 
obstructive pulmonary disease, for the purposes of accrued 
benefits; congestive heart failure, status post CABG X 4, for 
the purposes of accrued benefits; and service connection for 
cause of the veteran's death.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Review of the record indicates that prior to the veteran's 
death, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension in April 2003 for 
a 1977 heart attack, dialysis, and a pacemaker.  In a July 
2003 rating decision, in pertinent part, the RO denied 
service connection for chronic obstructive pulmonary disease 
and congestive heart failure, status post CABG X 4.  The 
veteran died on February [redacted], 2004, and the veteran's wife, 
submitted a Notice of Disagreement (NOD) regarding the denial 
of the veteran's service connection claims on February 9, 
2004.  The RO informed the appellant that the NOD was not 
valid since the veteran passed away, but she could submit a 
claim for DIC benefits.  As such, the appellant submitted an 
application for DIC benefits, which also included a claim for 
accrued benefits, in April 2004.  In May 2004, the RO denied 
entitlement to accrued benefits because there was no pending 
claim prior to the veteran's death, and VA "didn't owe the 
veteran any money."  

An accrued benefits claim is a derivative of the veteran's 
claim.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  Accordingly, an accrued beneficiary is entitled 
only to as much as the veteran was entitled to at the time of 
his death.  Id. at 1241.  When a veteran's claim had not yet 
become final at the time of his death, the evidence in the 
file at the time of death may be reviewed to determine 
whether any benefits were due, and such payments may be paid 
to an accrued benefits beneficiary.  See 38 U.S.C.A. §§ 5101, 
5121(a) (2002); 38 C.F.R. § 3.1000(a); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) (holding that if a veteran 
had a clam pending at death, the accrued beneficiary may be 
paid any benefits due based on evidence in the file at the 
date of death).  

In concluding that there was no pending claim, in essence, 
the RO determined that the veteran had not initiated an 
appeal by filing a NOD before he died.  Although this is 
correct, it fails to give import to the fact that the veteran 
had a full year after the July 2003 notification of the 
rating decision that denied service connection for chronic 
obstructive pulmonary disease and congestive heart failure, 
status post CABG X 4, to submit an NOD.  See 38 U.S.C.A. § 
7105 (b)(1); 38 C.F.R. § 20.302 (2007); see also Moore v. 
West, 13 Vet. App. 69, 71-72 (1999) ("[A]n NOD must be filed 
within one year from the date of mailing of notice of the 
result of initial review and determination made by the 
VARO.")  

Thus, at the time of the veteran's death in February 2004, 
approximately five months remained of the period in which an 
NOD otherwise could have been filed.  This is important 
because a "pending claim" is defined by VA regulation as 
"an application, formal or informal, which has not been 
finally adjudicated," 38 C.F.R. § 3.160(c)(2007), and this 
same regulation defines "finally adjudicated claim" as one 
"which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
earlier."  38 C.F.R. § 3.160(d) Teten v. West, 13 Vet. App. 
560, 562 (2000) (finding that a deceased veteran's claim was 
pending when he died after a Board decision but before the 
expiration of the 120-day notice of appeal filing period).  
Because a surviving spouse takes a deceased spouse's claim 
"as it stands on the date of death," Zevalkink, 102 F.3d at 
1242, the appellant filed her DIC claim, including accrued 
benefits, while the veteran's claim was still pending, i.e., 
it was not yet a "finally adjudicated claim."  Therefore, 
the Board finds that the veteran's service connection claims 
for chronic obstructive pulmonary disease and congestive 
heart failure, status post CABG X 4, are pending claims and 
must be adjudicated for the purposes of accrued benefits.  
See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

The Board notes that the claim for entitlement to service 
connection for cause of the veteran's death must be held in 
abeyance, as it is inextricably intertwined with the claims 
of service connection for chronic obstructive pulmonary 
disease and congestive heart failure, status post CABG X 4, 
both for the purposes of accrued benefits.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Consequently, this claim cannot be 
adjudicated at the present time.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the appellant a VCAA letter 
regarding her claims for service 
connection for accrued benefits purposes 
and service connection for cause of 
death.  The letter must include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Adjudicate the claims of entitlement 
to service connection for chronic 
obstructive pulmonary disease and 
congestive heart failure, status post 
CABG X 4, for the purposes of accrued 
benefits.  If the claims are denied, the 
appellant must be separately notified of 
the denial and advised of her appellate 
rights.  The appellant is reminded that 
to obtain appellate jurisdiction of 
issues not currently in appellate status, 
a timely appeal (an NOD, and after 
issuance of a Statement of the Case 
(SOC), a substantive appeal) must be 
perfected.  

3.  After adjudicating the claims of 
service connection for the purposes of 
accrued benefits, readjudicate the 
appellant's claim of service connection 
for cause of the veteran's death, with 
application of all appropriate laws and 
regulations and consideration of all 
information and evidence obtained since 
the issuance of the September 2006 
Supplemental Statement of the Case 
(SSOC).  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


